Case: 10-60352 Document: 00511388471 Page: 1 Date Filed: 02/21/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          February 21, 2011
                                     No. 10-60352
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

JAIME VILLANUEVA,

                                                   Petitioner

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                   Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A079 467 661


Before KING, BENAVIDES, and ELROD, Circuit Judges.
PER CURIAM:*
       Jaime Villanueva, a native and citizen of El Salvador, petitions for review
of a decision of the Board of Immigration Appeals (BIA) adopting and affirming
the decision of the immigration judge (IJ) denying Villanueva’s application for
withholding of removal. The BIA dismissed the appeal. Villanueva argues that
the immigration court erred in finding that he had not suffered any past
persecution, that he could relocate to avoid persecution, and that he was not
credible.

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-60352 Document: 00511388471 Page: 2 Date Filed: 02/21/2011

                                  No. 10-60352

      To be eligible for withholding of removal, an applicant must establish that
there is a clear probability that he will be persecuted for his race, religion,
nationality, membership in a particular social group, or political opinion upon
returning to his home country. Roy v. Ashcroft, 389 F.3d 132, 138 (5th Cir.
2004). We review the factual findings of the immigration court for substantial
evidence, and we review legal questions de novo. Zhu v. Gonzales, 493 F.3d 588,
594 (5th Cir. 2007). Because the BIA adopted the IJ’s findings, the IJ’s findings
are subject to our review. Efe v. Ashcroft, 293 F.3d 899, 903 (5th Cir. 2002). This
court will defer “to an IJ’s credibility determination unless, from the totality of
the circumstances, it is plain that no reasonable fact-finder could make such an
adverse credibility ruling.” Wang v. Holder, 569 F.3d 531, 538 (5th Cir. 2009)
(internal quotation and citation omitted).
      The IJ’s determination that Villanueva was not credible due to the
inconsistencies between his application for withholding of removal and his
testimony at the immigration hearing is supported by the totality of the
circumstances. Villanueva’s written application states that a “gang” or “paid
assassins” hired by his uncle murdered his father and that it was the gang that
had threatened Villanueva. However, at the hearing, Villanueva insisted that
it was his uncles who had shot and killed his father and who had threatened
Villanueva and his family. The IJ rejected Villanueva’s contention that there is
no inconsistency between these statements because his uncles paid assassins to
be present in case they were unable to kill his father. Villanueva has not
demonstrated that no reasonable factfinder could make such an adverse
credibility determination. See Wang, 569 F.3d at 538.
      Villanueva does not address the IJ’s determination that there were
inconsistencies between his written application and his testimony because his
application mentioned only one uncle, but his testimony attributed the blame to
four uncles, and his application indicated that his uncle felt no remorse for the
killing, but his testimony indicated that the uncles had paid assassins to be

                                        2
    Case: 10-60352 Document: 00511388471 Page: 3 Date Filed: 02/21/2011

                                 No. 10-60352

present in case they could not commit the killing themselves. He also has not
addressed the fact that he did not provide any evidence to corroborate his claim.
Because the IJ’s adverse credibility determination regarding Villanueva’s claim
is supported by substantial evidence, Villanueva has not properly supported his
application for withholding of removal. See Zhang v. Gonzales, 432 F.3d 339,
345 (5th Cir. 2005); Roy, 389 F.3d at 138. Accordingly, it is unnecessary to
address his remaining claims.
      PETITION DENIED.




                                        3